UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 21, 2011 TOWER FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) Indiana 000-25287 35-2051170 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 116 East Berry Street, Fort Wayne, Indiana 46802 (Address of principal executive offices) Registrant’s telephone number, including area code:(260) 427-7000 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events As more fully described in our 2011 Proxy Statement, our Board of Directors has nominated Kim T. Stacey to be elected as a Class III director at our annual meeting of shareholders scheduled for May 19, 2011.Mr. Stacey’s nomination was subject to regulatory approval by the Federal Reserve Bank of Chicago (“FRB”). After printing of our Proxy Statement, we received the FRB’s approval of Mr. Stacey’s nomination. Information pertaining to Mr. Stacey’s background and qualifications can be found in our Proxy Statement, which has been filed with the Securities and Exchange Commission (www.sec.gov). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:April 21, 2011 TOWER FINANCIAL CORPORATION By: /s/Michael D. Cahill Michael D. Cahill, President, and Chief Executive Officer
